DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group Ia (claims 6 and 17) and IIc (claim 11) in the reply filed on 8/19/2021 is acknowledged.  Accordingly, claims 1-6, 9-11, 14-17 and 19 are being examined in this election.
Claims 7, 8, 12, 13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
AN INTERACTIVE KIOSK FOR DISPLAYING A CODE THAT IS IMAGED BY A PORTABLE ELECTRONIC TO CAUSE THE PORTABLE ELECTRONIC DEVICE TO PERFORM AN OPERATION AND METHOD THEREOF

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the computer-readable code causes the portable electronic device to access the link without requiring the portable electronic device to transmit data to the kiosk, and without requiring a communication involving contact information for the portable electronic device or personal information for the user to the kiosk.”.  There is 
Claim 19 recites “the computer-readable code causes the portable electronic device to perform the operation based on interrogation of the computer-readable code”.  The term “interrogation” is common terminology the field of radio frequency reading, i.e. RFID reading of RFID tag/transponders.  Thus the claim implies that that the computer-readable code is interrogated, i.e. RFID read, by the portable electronic device.  It is unclear how this is performed when claim 14 recites that the computer-readable code is optically imaged by the portable electronic device.  Please clarify.  Since the specification utilizes the term “optically interrogated” which in itself is unclear but references using a camera to optically interrogate the code, it is interpreted as merely imaging the computer-readable code by an imaging device (e.g. camera) of the portable electronic device.
Claim 10 is indefinite due to its dependency.  Since claim 9 could not be examined on the merits, claim 10 cannot be examined on the merits as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 8,850,181) in view of Hamilton, IV et al. (US 2015/0249353).
With respect to claims 1 and 14, Black et al. discloses a kiosk that communicates with a portable electronic device, the kiosk comprising:
	an interface that receives user input corresponding to content requested by a user (inherent to the customer selecting a movie/desired content that is displayed to the customer on a kiosk display) (col. 5, lines 58-61);
a control system (14) comprising at least one computer processor that, as a result of executing computer-accessible instructions, causes the control system to access information stored by a non-transitory computer memory and generate an output comprising a computer-readable code encoding the content requested by the user (col. 4, lines 37-45; col. 5, line 62 – col 6, line 12; col. 7, lines 60-64); and 
a display device operatively connected to the control system to graphically display the computer-readable code in a manner to be captured by an optical imaging device provided to the portable electronic device, wherein the computer-readable code is interpreted by the portable electronic device as a result of being captured by the optical imaging device, causing the portable electronic device to execute computer-executable instructions stored by the portable electronic device to perform an operation corresponding to the computer-readable code (col. 6, lines 9 – col. 7, line 13)
	Black et al. additionally discloses the kiosk is installed in a public setting (col. 3, lines 40-43).

Hamilton, IV et al. teaches it is well known in the art for a kiosk to include a base constructed for installation in a public setting and the interface of the kiosk to be supported by the base ([0038], [0039] Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kiosk to include a base constructed for installation in the public setting and the interface of the kiosk is supported by the base in order to provide stability to the kiosk.
The method is inherent to the kiosk.
With respect to claims 2 and 15, the modified Black et al. addresses all the limitations of claims 1 and 14.
However, the modified Black et al. fails to expressly disclose the interface comprises a touch-sensitive circuit that: (i) is coupled to the display device, and (ii) receives the user input responsive to contact between the user and the display device.
It is well known in the art for an interface of a kiosk to include touch display, as taught by Hamilton, IV et al. ([0042]-[0044]), thus necessarily having a touch-sensitive circuit that: (i) is coupled to the display device, and (ii) receives the user input responsive to contact between the user and the display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface to comprise a touch-sensitive circuit that: (i) is coupled to the display device, and (ii) receives the user input 
With respect to claims 3 and 16, the modified Black et al. discloses the non-transitory computer memory locally stores at least a portion of the information accessed by the at least one computer processor, at the kiosk, to generate the output comprising the computer-readable code (Black: col. 4, lines 45-50; col. 5, lines 62 – col. 6, line 2, Fig. 1).
With respect to claim 5, the modified Black et al. discloses the at least one computer processor generates a QR code, thus necessarily generates the computer-readable code as a pattern of markings compliant with a coding standard that is interpretable by the portable electronic device (Black: col. 2, lines 8-14;  col. 6, lines 9-11).
	
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. modified by Hamilton, IV et al. as applied to claim 1 above, and further in view of Argue et al. (US 20140166749).
With respect to claim 4, the modified Black et al. addresses all the limitations of claim 1.
However, the modified Black et al. fails to expressly disclose the non-transitory computer memory is located remotely of the kiosk, and the at least one computer processor receives at least a portion of the information in a transmission over a communication network.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to be in communication with a non-transitory computer memory located remotely of the kiosk, and at least one computer processor of the kiosk receives at least a portion of information in a transmission over a communication network, in order to provide a backup of transaction logs from the kiosk

Claims 6, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. modified by Hamilton, IV et al. as applied to claim 1 above, and further in view of Park et al. (US 2005/0102233).
With respect to claims 6, 11 and 17, the modified Black et al. addresses all the limitations of claims 1 and 14.
The modified Black et al. fails to expressly disclose the pattern of markings controls the portable electronic device, causing the portable electronic device to launch an executable application or access a payment site that arranges payment for a product or service corresponding to the content requested by the user via the interface of the kiosk. The modified Black et al. additionally fails to expressly disclose the operation performed in response to execution of the computer-executable instructions stored by the portable electronic device comprises at least one of: launching an executable application on the portable electronic device; accessing a resource for installing a new executable application on the portable electronic device; and transmitting content to a network-accessible resource indicated by the computer-readable code.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the pattern of markings that controls the portable electronic device, to cause the portable electronic device to launch an executable application or access a payment site that arranges payment for a product or service corresponding to the content requested by the user via the interface of the kiosk, in order to predictably allow the customer to provide payment for the product using the portable electronic device, thus increasing the functionality of the kiosk. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the operation performed in response to execution of the computer-executable instructions stored by the portable electronic device to comprise transmitting content to a network-accessible resource indicated by the computer-readable code, in order to predictably allow a user’s account to be charged for the purchase.


Claims 1, 2, 5, 11, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canter (US 2013/0035787) in view of Hamilton, IV et al. 
With respect to claims 1 and 14, Canter discloses a kiosk that communicates with a portable electronic device, the kiosk comprising:
	an interface that receives user input corresponding to content requested by a user ([0016], [0024], Fig. 4B);
a control system (201) comprising at least one computer processor that, as a result of executing computer-accessible instructions, causes the control system to access information stored by a non-transitory computer memory and generate an output comprising a computer-readable code encoding the content requested by the user ([0016], [0019], [0025], [0029]); and 
a display device operatively connected to the control system to graphically display the computer-readable code in a manner to be captured by an optical imaging device provided to the portable electronic device, wherein the computer-readable code is interpreted by the portable electronic device as a result of being captured by the optical imaging device, causing the portable electronic device to execute computer-executable instructions stored by the portable electronic device to perform an operation corresponding to the computer-readable code ([0016], [0018], [0024], [0025], [0029], claim 11).
Canter fails to expressly disclose the kiosk includes a base constructed for installation in a public setting and the interface of the kiosk is supported by the base

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kiosk to include a base constructed for installation in the public setting and the interface of the kiosk is supported by the base in order to provide stability to the kiosk while allowing the kiosk to be used by multiple customers.
The method is inherent to the kiosk.
With respect to claims 2 and 15, the modified Canter discloses interface of a kiosk to include touch screen (Canter: [0016]), thus necessarily having a touch-sensitive circuit that: (i) is coupled to the display device, and (ii) receives the user input responsive to contact between the user and the display device.
With respect to claim 5, the modified Canter discloses the at least one computer processor generates a QR code, thus necessarily generates the computer-readable code as a pattern of markings compliant with a coding standard that is interpretable by the portable electronic device (Canter: [0012], [0029])
With respect to claim 11, the modified Canter discloses the operation performed in response to execution of the computer-executable instructions stored by the portable electronic device comprises at least one of: launching an executable application on the portable electronic device; accessing a resource for installing a new executable application on the portable electronic device; and transmitting content to a network-accessible resource indicated by the computer-readable code (Canter: [0024]-[0026])
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crick, Jr. (US 2010/0296234).teaches a kiosk having a base for installation to provide stability. ([0020], Fig. 1)

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUEZU ELLIS/Primary Examiner, Art Unit 2876